Citation Nr: 1812591	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected cold injury residuals of the right foot with peripheral neuropathy rated as noncompensable prior to June 30, 2011, 10 percent disabling effective June 30, 2011 through September 29, 2017, and 30 percent thereafter.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicki Applefield, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 Travel Board hearing.  A transcript of this hearing is of record.

In June 2017, the Board remanded the above-listed issues for additional development.  That development having been conducted to the extent possible, the matter is again before the Board for further appellate review.

In an October 2017 rating decision, the RO increased the evaluation assigned to the Veteran's cold injury residuals of the right foot to 30 percent, effective September 29, 2017.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's cold injury residuals of the right foot with peripheral neuropathy manifested as pain, numbness, hypersensitivity to cold, nail abnormalities, and decreased sensation.

2.  The preponderance of the evidence shows that the Veteran does not have right ear hearing loss etiologically related to an event, injury, or illness while on active duty service.

3.  The preponderance of the evidence shows the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment, consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2017, the criteria for a 30 percent rating, for service-connected cold injury residuals of the right foot with peripheral neuropathy were met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

2.  For the entire period on appeal, the criteria for an increased rating greater than 30 percent for service-connected cold injury residuals of the right foot with peripheral neuropathy have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were initially provided in the February 2013 Statement of the Case and most recently in the January 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Cold Injury Residuals of the Right Foot

The Veteran's cold injury residuals of the right foot with peripheral neuropathy are rated as noncompensable prior to June 30, 2011, 10 percent disabling effective June 30, 2011 through September 29, 2017, and 30 percent thereafter under Diagnostic Code 7122.

An October 2010 VA medical record noted the Veteran's right lower extremity demonstrated constant pain, numbness, hypersensitivity to cold, and decreased sensation.

In February 2011, the Veteran was afforded a VA examination to determine the etiology and severity of the residuals of his cold injury.  He reported that his right foot ached in the cold, but denied any numbness or tingling.  Sensory examination of the right foot was normal.  Physical examination revealed the Veteran's right foot had skin thickening, was dry, had cracks or fissures, and had a scaly texture, but no tissue loss or ulceration.  The examiner opined that the Veteran's nail and skin abnormalities were a separate fungal infection unrelated to the Veteran's cold injury because both his left and right feet had the same skin thickening and cracking, but the Veteran did not have a cold injury to his left foot.  The June 2016 Board remand found that the VA examiner's assessment of the Veteran's nail abnormalities was insufficient because he had, in fact, reported having cold injuries to both feet.  Further, as will be discussed below, the September 2017 VA examiner determined that his nail and skin abnormalities were due to the residuals of his cold injury.

A VA medical record dated February 2011 noted the Veteran had a history of a cold injury, with decreased sensation and pain in his right upper leg consistent with nerve damage.  A June 2011 VA medical record noted that the Veteran had right sided leg and arm pain with decreased sensation.

In March 2012, the Veteran submitted a statement claiming that his right foot peeled excessively and he had to wear wool socks to control the sweating.  He also reported his walking was limited due to foot pain.

The Veteran was afforded a VA examination in September 2013 to evaluate the severity of the residuals of his cold injury to the right foot.  He reported his right foot had pain and cold sensitivity.  Physical evaluation reflected he had arthralgia and color changes in the right foot, but normal perception of all modalities.

The Veteran reported to his physician in November 2013 that he had fallen twice due to his neuropathy and there was evidence of decreased muscle strength on physical examination.  A November 2014 VA treatment record noted the Veteran reported he had fallen twice due to his right sided paresthesias and sensory examination reflected he had decreased sensation in his right lower extremity.

In an October 2015 statement, the Veteran reported that his right foot had numbness and tingling.

VA treatment records dated January 2015 noted the Veteran had distal vibratory loss, but intact proprioception.  Records from April 2015 noted he had a normal neurological examination bilaterally.  A May 2015 VA treatment record noted the Veteran still had pain related to his cold injury.

The Veteran was afforded a VA examination in January 2017.  Physical examination revealed the Veteran's right foot had numbness, with completely absent sensation, but normal deep tendon reflexes.

In September 2017, the Veteran was afforded another VA examination to determine the severity of his residuals of a cold injury to the right foot.  He reported that he had foot pain, numbness, tingling, cold sensitivity, nail abnormalities, skin peeling, and discoloration, but no sweating.  Physical examination reflected that the Veteran's right foot had symptoms of arthralgia, cold sensitivity, numbness, locally impaired sensation, and nail abnormalities.

The Board finds that a rating of 30 percent is warranted for the entire period on appeal.

Cold injury residuals are rated using the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7122.  The highest, 30 percent, rating criteria represents arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The Veteran's cold injury residuals to the right foot have been manifested by pain and cold sensitivity with nail abnormalities and decreased sensation in his right foot for the entire period on appeal.  There has also been evidence of color changes, skin peeling and cracking, and subjective reports of hyperhidrosis.  Accordingly, an increased, 30 percent rating, is warranted.

The Board notes that the Veteran was diagnosed with a right foot drop, and he asserts it is due to the residuals of his cold injury.  However, the Veteran's VA treatment records note that the etiology of his foot drop is unknown.  Further, the January 2017 VA examiner opined that it was unlikely that a neuromuscular process such as a right foot drop was due to the Veteran's cold injury, particularly so many years after the initial injury.  It was more likely that his foot drop was due to other processes, but no evaluation had been conducted to determine its etiology.  The September 2017 VA examiner also stated the right foot drop is not associated with frostbite injury.  Accordingly, the Veteran's right foot drop is not a manifestation of the residuals of his cold injury to his right foot and does not entitle the Veteran to an increased rating greater than 30 percent.

Notes appended to Diagnostic Code 7122 provide that each affected part, such as the hand, foot, ear, and nose should be evaluated separately and the ratings should be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Amputations and complications such as carcinoma at the site of a cold injury scar, or peripheral neuropathy should be separately evaluated under other diagnostic codes unless they are used to support an evaluation under Diagnostic Code 7122.  The Veteran is diagnosed with peripheral neuropathy related to his cold injury.  However, the Veteran's symptoms of numbness, tingling, pain, and loss of sensation in his right foot were relied on to evaluate the severity of his disability under Diagnostic Code 7122.  Accordingly, a separate compensable rating for peripheral neuropathy of the right foot is not warranted.

In summary, an increased rating of 30 percent is granted for the entire period on appeal.

Right Ear Hearing Loss

The Veteran claims that his right ear hearing loss is etiologically linked to his active duty service.  Specifically, he claims that his military occupational specialty driving mobile howitzers exposed him to acoustic trauma.

It is not in dispute that the Veteran experienced acoustic trauma while in service.  The Veteran's competent and credible lay statements, combined with his military occupational specialty as a cannoneer, support his assertions of noise exposure.

Service treatment records reflect that the Veteran underwent audiometric testing during his induction examination in October 1970.  Audiometric testing results reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10

10
LEFT
15
15
15

10

This test indicated the Veteran had normal hearing at the time he entered active duty service.  Service treatment records note the Veteran complained of a seeping sore in his right ear in January 1972.  At a follow up appointment for his ear the next day, he was diagnosed with otitis externa and prescribed antibiotics.  Service treatment records do not contain any notes of additional follow up or treatment for ear complaints.

The Veteran was afforded a VA examination in February 2011 to determine the etiology of his hearing loss.  Results from audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
25
30
30
35
20
28.75
LEFT
15
5
10
30
25
17.5

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 94 percent bilaterally.  The examiner opined that although the Veteran's right ear demonstrated normal to mild sensioneural hearing loss, there was no evidence of chronicity or continuity of care regarding hearing loss during the 30 years since separation from active duty.

The Veteran was afforded a second VA audiological evaluation in January 2017.  Results from audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
15
10
15
20
14
LEFT
20
20
30
35
25
17.5

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 94 percent in the right ear and 100 percent in the left ear.  The examiner opined that the current hearing for the right ear was within normal limits.  Accordingly, there was no ratable hearing loss in the right ear and no clinically significant difference from the Veteran's induction audiogram dated October 1970.

The Veteran was afforded a final VA audiological examination in September 2017.  Results from audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
15
20
25
20
20
LEFT
15
15
20
30
30
24

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 96 percent in the right ear and 94 percent in the left ear.  The examiner opined that the Veteran's hearing for the right ear was well within normal limits with excellent word recognition, and that the Veteran's hearing acuity recorded at separation was not supported by prior or subsequent test results, and was either a temporary condition of the ears or inaccurate data.  There was no evidence in the military medical records to support a permanent ratable hearing loss in the right ear.

After a full review of the record, the Board finds that entitlement to service connection for right ear hearing loss is not warranted.  The Veteran does not have hearing loss for VA purposes.  Although the February 2011 VA examination recorded puretone thresholds above 26 decibels at 1000, 2000, and 3000 Hz, those audiometric testing results could not be replicated in the January 2017 or September 2017 VA examinations.  Audiometric testing in January and September 2017 reflected that the Veteran's right ear hearing acuity was well within normal limits.

Further, even if the Veteran did have right ear hearing loss for VA purposes, neither the February 2011 nor the September 2017 VA examiners opined that his hearing loss was etiologically related to his active duty service.  The Board finds that the September 2017 VA examination highly probative because, after a full review of the records, including the Veteran's military medical records, the examiner opined that it was less likely than not that the Veteran experienced an injury or illness during service that caused permanent right ear hearing loss.

There are no other audiometric results in the record to indicate that the Veteran has a hearing loss disability or that any hearing loss disability is etiologically related to his active duty service.  Accordingly, the claim for service connection for right ear hearing loss is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his residuals of a cold injury of his right foot with peripheral neuropathy and residuals of a cold injury of his right hand with peripheral neuropathy make him totally unemployable.  VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  At the time of his appeal, the Veteran was service-connected for residuals of a cold injury of his right foot with peripheral neuropathy rated as 30 percent disabling, and residuals of a right hand cold injury with peripheral neuropathy rated as 10 percent disabling, with a combined total rating of 40 percent.  His disabilities do not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board will consider whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

The Board acknowledges that the Veteran claims his hearing loss prevents him from working.  However, as the claim for entitlement to service connection for right ear hearing loss has been denied above, his hearing acuity will not be considered in determining whether entitlement to a TDIU is warranted.  Additionally, as discussed above, the Veteran's right foot drop has not been related to the residuals of his right foot cold injury by medical professionals, and will also not be considered in determining whether the Veteran's service-connected disabilities make him totally unemployable.

In a March 2012 statement, the Veteran reported that the residuals of his right hand and right foot cold injuries prevented him from working.  Specifically, he reported that he had to give up three jobs as a result of his loss of dexterity in his right hand.  He claimed he left his job as a truck driver because it was too painful to touch the steering wheel and operate the stick shift due to his right hand disability, his right foot disability made touching the gas and brake pedals intolerable, and he was dropping merchandise.  He reported that his physician has since told him that he could no longer drive because his right hand disability made him a dangerous driver.  The Veteran reported that he left his second job as a part time cleaner because his hand and foot pain increased and he was still dropping things due to the loss of dexterity in his right hand.  Finally, he reported that he left a third job at a convenience store because his loss of grip strength and numbness in his right hand made stocking shelves difficult.

The September 2013 VA examination report noted the Veteran reported he had to take early retirement from his job because he was unable to use his right hand.  Neurological examination revealed decreased strength, 4/5, when compared to the left hand.  He also had decreased perception of pain and light touch over the distal phalanges of his right hand, but normal sensation to cold and vibration.

During his November 2015 Board hearing, the Veteran testified that he would drop things if he did not watch what he was doing, and that he did not have a job because he could not carry anything.  He testified that after he quit his jobs as a truck driver and machinist, he worked several retail jobs, including a mostly-sedentary position at a store that sold greeting cards.

The January 2017 VA examination noted that the Veteran's right foot disability would make ambulating on uneven ground difficult.  The September 2017 VA examiner noted that the Veteran's right foot disability impacted his ability to work, but provided no further rationale.

The Veteran's DD 214 reflects that he obtained his GED.  On his January 2015 Application for Increased Compensation Based on Unemployability, he reported that he last worked in April 2010 and could not work because he was unable to stand and was dropping things.  He indicated that he had not completed any education or training after obtaining his GED.  He has submitted a report of his earnings from the Social Security Administration, which showed less than $6,000 in income in 2010, and no income from 2011 to 2014.

The Board finds that the Veteran's service-connected residuals of a cold injury of the right foot and residuals of a cold injury of the right hand do not make him unable to secure or follow a substantially gainful occupation.  There is no indication in the record that his service-connected disabilities, on their own, preclude him from participating in any kind of work.  Although the Veteran has some loss of sensation and strength in his right hand and reported that he drops things if he is not paying attention, this alone does not render him unable to work.  The September 2013 VA examination found slightly decreased strength in the right hand and decreased sensation to light touch and pain, but the Veteran could feel vibration and cold normally.  Additionally, while the January 2017 VA examiner noted that the Veteran may have difficulty walking on uneven surfaces, this does not preclude him from securing or following substantially gainful employment.

The Board finds that the Veteran's residuals of a cold injury of his right foot, and residuals of a cold injury of his right hand do do not make him unable to secure or follow a substantially gainful occupation.  Therefore, there is no basis to refer the TDIU for extra-schedular consideration.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating of 30 percent, but no greater, prior to September 29, 2017 for service-connected cold injury residuals of the right foot with peripheral neuropathy is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating greater than 30 percent for the entire appeal period for service-connected cold injury residuals of the right foot with peripheral neuropathy is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


